DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the phrase “wherein each of the plurality of cutting assemblies further comprises: a plurality of knife stops” is indefinite as claim 1 already claims that “each cutting assembly comprises… a knife stop”.  As such it is unclear what further limitation applicant is attempting to claim.  
For claim 10, the phrase “wherein a plurality of knife stops is associated with each chipper knife” is indefinite as claim 8 already claims “for each of the plurality of chipper knives, the set of knife stops comprises: a series of knife stops”.  As such it is unclear what further limitation applicant is attempting to claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,784,337 to Nettles et al (Nettles).
Concerning claim 1, Nettles discloses a disc chipper comprising: 
a chipper disc (11); 
a plurality of cutting assemblies (31) fixed to the chipper disc (11), wherein each cutting assembly comprises: 
a knife segment (41) mounted to the chipper disk, the knife segment having portions defining a first chipper knife engaging surface (42) which faces the chipper disc; 
a chipper knife (46) having cutting edges (80, 81) on opposed sides, the cutting edges being defined by inclined edge planes which extend between parallel top and bottom surfaces of the chipper knife; 
a knife clamp (50) having a second knife engaging surface (58), the knife clamp being mounted to elastically bias the knife clamp toward the chipper disk, 
a back surface (45) fixed with respect to the knife segment (41), the knife clamp or the chipper disk and together with the first chipper knife engaging surface and the second chipper knife engaging surface to defining a pocket (51, into which knife assembly 44 is placed); and 
a knife stop (85) mounted within the pocket and engaging the back surface (45), the knife stop (85) having an inclined surface (86) which supportively engages one of the inclined edge planes (81) of the chipper knife (46) within the pocket.
Concerning claim 2, Nettles discloses the knife stop (85) has portions adjoining the knife stop inclined surface (86) to define an engagement for an extraction tool.
Concerning claim 5, Nettles discloses the knife segment (41) is bolted to the chipper disc (11, via 43), and wherein there are a plurality of first bolts (43) arranged to elastically bias the knife clamp (50) toward the chipper disk and a plurality of second bolts (60) arranged to bias the knife clamp away from the chipper disk to clamp the chipper knife between the knife segment first chipper knife engaging surface and the knife clamp second chipper knife engaging surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nettles in view of U.S. Patent No. 5,456,300 to Rosenkranz et al (Rosenkranz).
Concerning claim 6, Nettles discloses each of the plurality of cutting assemblies further comprises: 
a plurality of knife stops (85).
However it does not disclose portions of the knife segment (41) which define a plurality of counter bores extending from the first chipper knife engaging surface (42); and 
a magnet mounted within each of said plurality of counter bores so as to hold the plurality of knife stops positioned in said cutting assembly pocket.
Rosenkranz discloses a disc chipper with  a plurality of cutting assemblies (1) and each of the plurality of cutting assemblies further comprises: a knife segment (6), a chipper knife (7) and portions of the knife segment (6) which define a plurality of counter bores (at 62) extending from the first chipper knife engaging surface (see figure 3); and 
a magnet (62) mounted within each of said plurality of counter bores so as to hold the plurality of knifes positioned in said cutting assembly pocket.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nettles in view of U.S. Patent No. 8,051,887 to Robinson et al (Robinson) and further in view of Rosenkranz.
Concerning claim 7, Nettles does not disclose a counter knife positioned in the groove of the knife clamp or a plurality of magnets.
Robinson discloses a disc chipper comprising: a chipper disc (12), a plurality of cutting assemblies (20) each comprises: a knife segment (17), a chipper knife (23) and a knife clamp (30) and portions of the knife clamp (30) defining a groove (40) which extends below the second knife engaging surface (67); 
a counter knife (25) positioned in the groove (23), the counter knife (23) having an upper surface which engages the bottom surface of the chipper knife (see figures 3B and 4) and extends along the bottom surface of the chipper knife (23) and protrudes beyond the knife clamp (30) to prevent wear of the knife clamp.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add teaching of Robinson of a groove in the knife clamp 
The combination of Nettles and Robinson does not disclose a magnet in a counter bore of the knife clamp.  
Rosenkranz discloses a disc chipper with  a plurality of cutting assemblies (1) and each of the plurality of cutting assemblies further comprises: a knife segment (6), a chipper knife (7) and portions of the knife segment (6) which define a plurality of counter bores (at 62) extending from the first chipper knife engaging surface (see figure 3); and 
a magnet (62) mounted within each of said plurality of counter bores so as to hold the plurality of knifes positioned in said cutting assembly pocket.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the counter bores and magnet of Rosenkranz to the knife segment of Nettles to hold the knife stops because, as disclosed by Rosenkranz, the magnet fixed the knife assembly (7) to the knife segment (in this reference called a support plate) (column 5, lines 14-19).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 11-18 are allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as it depends from an allowed claim.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 3, the prior art does not disclose a hole opening on the inclined surface of the knife stop.  Instead, as seen in Nettles, these type of knife stops have a hole (for 91) in a portion adjoining the inclined surface.  For claims 8 and 15, the prior art does not disclose that each of the plurality of chipper knives has a set of knife stops of differing size in the width direction such that when a knife is removed from the disc chipper and sharpened to a common and narrower width, the combined width of the knife and one of the sets of knife stops remains the same as before the knife was sharpened.  The prior art instead only teaches a single knife stop associated with each knife.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4972888, 5348064 and 4887772 (which was cited on the IDS) all teach variants of the disc chipper of Nettles.  U.S. Patent No. 5,305,881 teaches a disc chipper that has a magnet (11) for securing a knife assembly (1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725